Citation Nr: 1225895	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to a service-connected deviated septum. 

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

The issue of entitlement to an increased, compensable rating for a deviated septum, residual of a nose injury, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence suggests the Veteran's obstructive sleep apnea is aggravated by his deviated nasal septum, a service connected disability.

2.  The preponderance of the evidence weighs against a finding relating the Veteran's right shoulder disability to his service.



CONCLUSIONS OF LAW

1.  Sleep apnea is aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter in January 2009 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the January 2009 notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  In this regard, the Board notes that the examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any sleep apnea and right shoulder disability.  The Board has also reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims; the Veteran testified at a hearing in February 2011 that all relevant evidence was of record. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Analysis - Sleep Apnea

The Veteran's March 2010 and July 2010 VA examination reports indicate that the Veteran attributed his obstructive sleep apnea to his service-connected deviated septum.  The VA examination reports indicate that the Veteran was diagnosed with obstructive sleep apnea.  The March 2010 VA examiner found that while the Veteran's service-connected deviated septum did not cause his sleep apnea, it may be a "contributing factor" in the worsening of this disability.  

Moreover, the Board has considered the opinion of Dr. R.C.J., in which Dr. J noted that an upper airway obstruction causes obstructive sleep apnea, and concluded that the Veteran's deviated nasal septum is aggravating his sleep apnea.  The Board also considered the opinion of the Veteran's treating provider at Charleston ENT, who concluded that the Veteran's nasal obstruction is related to the Veteran's in-service nasal trauma and aggravates his sleep apnea.  In light of these various medical opinions, the Board concludes that the Veteran's service-connected deviated nasal septum aggravates his obstructive sleep apnea, and service connection for such aggravation is warranted.  

Right shoulder disability

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.

The Veteran's March 2010 and July 2010 VA examination reports indicate that he has complained of chronic right shoulder pain since service.  These examination reports indicate that the Veteran was diagnosed with mild osteoarthritis of the right acromioclavicular joint with supraspinatus tendinopathy.  The Board also acknowledges that the Veteran complained of shoulder pain and popping, and alleges that it is due to working the lines on ships.  The March 2010 VA examiner found that there was no evidence of a right shoulder injury or related treatment during the Veteran's service, and there were no related diagnoses at separation; the Veteran complained of bilateral shoulder "clicking" at separation, but physical evaluation was normal.  Accordingly, the VA examiners found that there was no chronicity of a right shoulder disability following service.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (requiring medical evidence of chronicity and continuity of symptomatology).  

As previously indicated, service treatment records indicate that the Veteran reported clicking of the bilateral shoulders at separation, but his March 1993 separation examination was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Thus, there is no persuasive medical nexus evidence of record indicating the Veteran developed a right shoulder disability during or as a result of his service in the military.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  Furthermore, the evidence does not show that the Veteran's osteoarthritis of the right shoulder manifested within one year of service.  Therefore, the disability is not presumed to have been incurred during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his right shoulder symptoms, but not to provide a diagnosis or link his symptoms to his service.  The etiology of these disorders is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Whether it is related to an event or injury in service that occurred many years ago requires specialized training.  In this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

Furthermore, the Board finds the Veteran's history of relating his sleep apnea and right shoulder disability to his service is not credible.  During service, he made no complaints related to his sleep or right shoulder, and he had no complaints related to his sleep at the time of his service separation examination; he reported bilateral shoulder "clicking" but did not seek treatment again until he filed his claim in 2010.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his right shoulder disability is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's right shoulder disability is not attributable to active service or service-connected disability.  The Board finds that the March 2010 and July 2010 VA examiners' opinions must be given great probative weight because the VA opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records; the VA examiners also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for sleep apnea based on aggravation by a service-connected disability is granted.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


